 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBlount Brothers CorporationandWilliam C KiserCase 9-CA-23667September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn May 12 1988 Administrative Law JudgeGeorge F Mclnerny issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counsel filed limited crossexceptions a supporting brief and an answeringbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings asmodified,' and conclusions and to adopt the recommended Order as modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentBlountBrothersCorporationBelleWest Virginia its officers agents successors and1The judge recognized that the facts supported finding the Kisers engaged in protected concerted activity as well as union activity See fn11 of thejudge s decision However he found that the failure and refusalto recall the Kisers violated only Sec 8(a)(3) even though the complaintalso alleged an independent 8(a)(1) violationWe find merit in the GetteralCounsel s limited cross-exceptions to the judge s failure to find an rodependent violation of Sec 8(a)(1)We therefore also find that the Respondent violated Sec 8(a)(1) by failing and refusing to recall the Kisersbecause of their complaints about the work reassignment i e protectedconcerted activity underInterboro Contractors157 NLRB 1295 (1966)enfd 388 F 2d 495 (2d Cir 1967) approved inNLRB v City DisposalSystems465 U S 822 (1984)In adopting the judge s finding that the Respondent violated Sec8(a)(3)we rely onInterior Alterations264 NLRB 677 (1982)Finallywe note that the record fails to support Respondents contennon that the Kisers actions were not in good faith Rather the recordshows that the Kisers complaints were based on an honest and reasonable belief that the work in question should have been assigned to ironworkersIn this regard we note that the master agreement(GPA) which governed the work of all crafts employed under the Respondents serviceand maintenance contract with duPont provides that project maintenance conditions do not alwaysjustify adherence to craft lines and thatperiodic review of work assignments will be made for the purpose of adjusting assignments as appropriate to take care of changing needs Thislanguage does not on its face preclude challenges to reassignments ofwork Further the record establishes that the Kisers based their chatlenge on a belief that as a matter of past practice the performance of aminimum numberof hours of workon a job constituted a jurisdictionalassignmentAs the existence or nonexistence of the past practice was notdefinitively establishedwe have no basis for finding the Kisers challengeunreasonable2We shall modify the judge s recommended Order and notice to conform with standard reinstatement language and to provide that the Respondent shall expunge fromits filesany referenceto theunlawful refusals to recall the Kisersassigns shalltake the action set forth in the Orderas modified1Substitute the following for paragraph 1(a)(a)Refusing to recall its employees becausethey engaged in activities on behalf of the Union orbecause they engaged in protected concerted activity2 Insert the letters (c) (d) and (e) in paragraph2 at the appropriate places and substitute the following for paragraph 2(a)(a)OfferWilliam C Kiser and Warden HKiser immediate and full reinstatement to theirformer jobs or if those jobs no longer exist to substantially equivalent positionswithout prejudice totheir seniority or any other rights or privileges previously enjoyed and make them whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them,in the manner setforth in the remedy section of the decision(b)Remove from its files any reference to theunlawful refusals to recall and notify the employeesinwasting that this has been done and that the refusals to recall will not be used against them in anyway3Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail and refuse to recall our employees because of their union activity or becauseof their protected concerted activityWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer William C Kiser and Warden HKiser immediate and full reinstatement to theirformer jobs or if those jobs no longer exist to substantially equivalent positionswithout prejudice totheir seniority or any other rights or privileges previously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge less anynet interim earningsplus interestWE WILL notify each of them that we have removed from our files any reference to the refusal291NLRB No 38 BLOUNT BROS CORP243to recall and that that action will not be usedagainst them in any wayBLOUNTBROTHERSCORPORATIONEngrid Emerson Vaughan Esqfor the General CounselJay D St Clair Esq (Bradley Arant Rose & White)ofBirminghamAlabama andBelinda SMorton EsqofFayettevilleWest Virginia for the Respondentowned and operated by the E I duPont de Nemours &Company (dupont) at BelleWest VirginiaDuring the12 months immediately prior to the issuance of the complaint the Respondent in the course of its business operations performed services valued in excess of $50 000 directly for customers located outside the State of Alabama The complaint alleged the answer admitted and Ifind that the Respondentis anemployer engaged in commerce within the meaning of Section 2(2) (6) and (7) ofthe ActDECISIONSTATEMENT OF THE CASEGEORGE F MCINERNY Administrative Law JudgeBased on a charge filed on October 27 1986 by WilliamC Kiser (the Charging Party) or Connie Kiser the Regional Director for Region 9 of the National Labor Relations Board (the Board) issued a complaint on August 71987 1 alleging that Blount Brothers Corporation (theCompany or Respondent) had violated and was continurng to violate provisions of the National Labor RelationsAct (the Act) by failing to recall employees William CKiser and Warden H Kiser to their previous positions atitsBelleWest S irginia jobsiteThe Respondent filed an answer to this complaint inwhich it denied the commission of any unfair labor practices and entered several affirmative defenses which willbe considered herePursuant to notice contained in the complaint and asrescheduled by order of the Regional Director and byagreement of the parties a hearing was held before me atCharlestonWest Virgina on February 3 1988 at whichthe Respondent was represented by counsel and all parties had the opportunity to present testimony and documentary evidence to examine and cross examine witnesses to present both oral and written motions and toargue orallyAfter the hearing ended Respondent and the GeneralCounsel filed briefswhich have been carefully consideredBased on the entire record including my observationof the witnesses and their demeanor I make the followIngFINDINGS OF FACTIJURISDICTIONThe RespondentBlountBrothers Corporation is amaintenancecontractor with its headquarters in Montgomery Alabama For some years and at all times matenal it has held a maintenance contract at the plant1There was some discussion in this case about the fact that a grievancewas filed and processed through several steps of the grievance procedureThe GeneralCounsel admits that the charge was initially deferred becauseof the pendency of thegrievanceHowever thereis no evidencethat the matter proceeded beyond a letter dated November 14 1986from the general vice president of the IronWorkersto the administratorof the GPAagreementBecause nofurtheraction on the grievance was presented to this hearmg I decline to defer to some unknown process The time limits in theapplicable collective bargaining agreement had expired before this hearmg openedIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleged the answer admitted and I findthatLocalUnion 301InternationalAssociationofBridge Structural and Ornamental Ironworkers AFL-CIO (the Union) is a labor organization within the meanrng of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundKAs mentioned above the Company Blount BrothersCorporation has for some years had a contract to perform maintenance work at the duPont plant in BelleWest Virginia a few miles upstream on the KanawhaRiver from the West Virginia State capital at CharlestonTo perform its functions under this contract with duPontthe Company employs as its needs require members of anumber of different trades including ironworkers carpenters sheet metal workers and laborers These machanics and tradesmen are represented by their ownlocal and international unions but since 1985 all thetrades have worked under a master agreement known asthe general presidents project maintenance agreement(GPA agreement)This contract apparently was workedout at the highest levels of the respective unions togetherwith representatives of maintenance contractors It wasclear from the testimony in this case that some if not allof the more tradition oriented local mechanics as well asunion officialswere unhappy with some of the innovative provisionsof the GPAagreement not to mentionreductions in wages provided for in the contract Although the existenceof the GPAagreement and the resentment over its provisions furnishes some backgroundfor the facts in this case the agreement does not reallyaffect the operative facts in the caseB The Layoff of the Kiser BrothersWilliam CConnieKiser is an ironworker and hasbeen a member of Local 301 since 1962 He had been amember of the Union s executive board for about 7 yearsat the time of this hearing He had worked for BlountBrotherson a casualbasis in 1974 and 1975 but from1976 on he considered himself a permanent employeeof the Company at the duPont plant He worked therefull time except for a brief strike and for a 6 monthperiod of layoff in 1985 In 1986 he had been laid off fora few days but had been recalled by the CompanyConnie Kiser was a working foreman but from time totime if theIronWorkers work force was increased hehad actedas a generalforeman with three or more fore 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDman under him 2 But at the times material here ConnieKiser worked with only one other ironworker his brotherWarden HHossKiserwho also functioned as theunion steward on the job Hoss Kiser had been a permanent employee since 1974 when the job started TheKiser brothers were considered good workers and hadreceived no discipline or warnings over the yearsIn the summer of 1986 the Company was instructed toreplace the roof on the plant powerhouse There is someconflict between Connie Kiser and the Company s superintendentMorrisSmokey Taylor as to what preliminary arrangements were made between the two men onwhich Union was going to have jurisdiction over thiswork the Iron Workers or the Sheet Metal WorkersThere is no dispute however that members of the IronWorkers were to perform at least the first section of afour stage operation 3On August 22 Taylor came into the ironworkersshopwhere both Kiser brothers were working Taylorinformed the Kisers that they would be laid off that dayand he would recall them in a week or two Connieasked about the work on the powerhouse roof andTaylor replied that he was giving that work to the SheetMetalWorkers Both Kisers objected to this Hoss laiddown his tools and said that he was going to call theIronWorkers Union to inform the business agent thatthe last two ironworkers on the job were being laid offand that Taylor had changed the work assignment forthe powerhouse roof After Hoss left Taylor and Conniecontinued talkingTaylor was under the impression asreflected in Connie s testimony (and in his own when hewas on the stand) that he and the Kisers had an agreement on the assignment of the powerhouse work first tothe IronWorkers then to the Sheet Metal WorkersConnie denied that a deal had been made and continuedto insist that the work belonged to the Iron WorkersTaylor was angry and told Connie that the Iron Workerswould get no more of that work and that Connie hadbroken a bargain with him 4The Company maintained in its answer that Connie Kiser was a supervisor within the meaning of Sec 2(11) of the Act The only evidenceabout this was Kiser s testimony that he told other ironworkers where togo and whatjobs todo when given general instructionsfrom the Company s superintendentThere is no evidence that these directions weregiven in anyway other than as a conduit between management and workersConnie Kiser so far as can be ascertained for the record here hadnone of the indicia of a supervisor as provided in the Act and merelyperformed as directed by highermanagementIfind that he was not asupervisor within the meaning of the ActIronWorkers Local 28219NLRB 957 (1975)s The daily timesheets submitted by Connie Kiser from July 28 toAugust 27 show a total of 24 hours on July 28 22 hours on July 29 12hours on August 1 16 hours on August 4 and 16 hours on August 5 fora total of 90 hours worked by Iron Workers on the powerhouse roofWithout further information I cannot determine whether this representedthree quarters of the total job as stated by Connie Kiser or one quarteras claimedby Smokey Taylor A resolution of this question is not necessary to the resolution of the issue in this case namely whether the Company unlawfully refused to recall the Kisers to work4It is unclear from the evidence what the bargainwas So far as Ican determine from Taylor s testimony he apparently understood thatthe Iron Workers would not complain if part of the powerhouse job wasassigned to another trade The Kiser brothers were under the impressionthat if they were assigned 8 hours work on a job that constituted anassignment of the entire job The only agreement that Taylor couldrecallwas an agreement between him and the Sheet Metal WorkersTaylor stormed out of the shop and the Kisers finished their work for that day On October 29 the Kiserswere called back to work by the Union and workedthrough November 6 when they were again laid offThey were not called back at any other time afterAugust 22C The Failure to Recall the KisersThe practice at the Belle plant during the times matenalwas that when the Company needed Iron Workersthe superintendent would notify the foreman how manyhours were required for a job Then either the foremanor the steward would call Iron Workers into workWhen the Kisers filled the positions of foreman andsteward respectively they selected the people to callsometimesconsulting the Union s office to locate thosethey wanted Ordinarily employees were called individually by name to report to workAfter the Kisers were laid off Taylor testified that hewas upset with Connie and that he did not feel he couldwork with Connie again as a foreman 5 The relationshipbetween me and Connie at that time was deteriorating Ican t have that relationship between the superintendentand the foreman and I decided it was time to make achangeAccordinglywhen he was informed on MondayAugust 25 that same ironwork had to be done Taylorcalled another Iron Workers foreman ChuckSimmonsasked him pick up another ironworker and come in todo the necessary workOn Tuesday August 26 there was a meeting betweenTaylor and Iron Workers Local Business Agent DonHarrison and Iron Workers International RepresentativesLawrenceCricketBurgess and Hoss KiserTaylor explained what he had done about the assignmentof the powerhouse work 6 Burgess agreed that Taylorwas within his rights under the GPA agreement and thegreen book in making the assignment as he had 7A week or two after this meeting Taylor contactedDelmar Blankenship a former foreman for Blount Brothers at duPont and offered him the ironworker foremanjobHe accepted and remained as foreman until at leastthe time of this hearing Both Taylor and Blankenshipdenied that the latter was ever told or instructed not tocall the Kisers for work at the duPont plant HoweverUnion relative to the powerhouse work Taylor was sure that the Kiserswere aware of this agreement on August 22 although he never statedthat he had talked to them about it at any time Taylor was sure thateveryone knew the agreement I made with Ray Todd the Sheet MetalWorkers business agentThe Sheet Metal Workers business agent atthe timeWilson R Todd testified that he had heard at a BusinessAgents meeting that the Company had assigned the powerhouse roofingwork to the Iron Workers He went to see Taylor who admitted that thiswas so but said that future work on this job would be given to the SheetMetal WorkerssHe also testified that he laid off the Iron Workers foreman as a consolidation and an economy measure just as he laid off the operating engineer the teamsters foreman and changed the boilermaker millwrightand sheet metal foreman8 Taylor also referred both at this meeting and at the hearing to aGreen Book decision dating back to 1947 awarding this type of workto the Sheet Metal Workers7 Burgess according to Hoss Kiser s testimony said that Taylor coulddo anything he wanted to under the GPA agreement BLOUNT BROS CORP245the testimonyof BusinessAgent Don Harrison showsthatexcept for one or two occasions after August 22the Company either directly through Taylor or throughBlankenshipcalled individuals directly or asked theUnion for referrals by name The Kisers were nevernamed and were only called two timesThe first exception occurred when someone from theCompany calledHarrison andsaid that Taylor wantedtwo ironworkers out of a list of four specified namesHarrison had never chosen people in that way and herefused to make the choice The Company then subcontracted that ironwork to an outside employer The otherexception was at the end of October when Blankenshipor his sonin lawJackieHughes calledHarrison and didnot specifythe namesof employees wanted At thattimeHarrison sent the Kisers but they were never requested againnor were there any further requests thatdid not name ironworkers other than the KisersWith regard to this failure to call the Kisers backTaylor stated that he made no secret of the fact that hedid not want Connie Kiser back as the foreman He wenton to admit that he made no attempt to call either of theKiser brothers back despite the fact that Hoss was notand never had been a foremanTaylor s determination not to rehire the Kiser brotherswas remarked on by Larry Wayne Cook an electricalworkerwho worked for another contractor at theduPont plant Cook testified that he heard Taylor statetoDavid Hughes a Millwright foreman that as long asTaylor was on the job the Kisers would not be backherePaulRoger white a pipefitter employed byBlountBrothers at the duPont plant testified that Taylorexpressed to him his displeasure that the Kiserswentto theInternationalCouncil Gene Payne a carpenter forBlountBrothers at the Belle plant stated that Taylorsaid to him that they (meaning theKisers) would not beback on the job as long as he was there Payne also testafeedaboutTaylor s concern with the carpenters forbuilding scaffolds for other trades on the job a concernwhich turned to anger after Payne talked about thematter to one of duPonts engineersTaylor threatenedthat if Payneever againwent over Taylors head toduPont he wouldbe firedFinallyDelmar Blankenship called as a witness byRespondent testified that Taylor mentioned his problemswith the Kisers when Blankenship was hired as foremanHe told Blankenship of the incident that he had laidthem off and he told me that he wasn t going to callthem back and that if I wanted the job I could go uptherepresumably to the Belle plantOn the basis of all this there is no question in mymind that Taylor resented being questioned about his decision to award the powerhouse work to the Sheet MetalWorkers If he had anyagreementwith anyone aboutthiswork it was with Wilson Tood the Sheet MetalWorkers business agent Neither Taylor nor anyone elsetestified that the Kisers were informed about this agreement Indeed according to Todd s credible and undeniedtestimony the agreement was not made untilsometimeafter the work to be performed was begun by the IronWorkers thus contradicting Taylor s assertion that theagreementhad been worked out before the work beganPayne s testimony about Taylor s anger when Paynewent over Taylors head to speak to the duPont engineer is consistentwithTaylor s admittedanger atConnie Kiser forstandingup for the Union on August22 The further testimony of Cook and White shows thatTaylor s angerand resentmentextended to both Kisersmaking itclear that his concern was not the superintendent foreman problem 8 but was the fact that they questioned his decision and complained about that decision tothe UnionFinallyTaylor s own testimony does not seriouslycontradict the thesis that he resented the Kisersforcomplaining to the Union about his decision and that he determined not to call them back 8 The testimony of Blankenship is clear and credible He was told in no uncertarn termsthat if he wanted to be the Iron Workersforeman at the duPont plant10 he Blankenship couldhonor and respect Taylor s problems with the Kisersand his determination not to call them backTherefore I find that the Respondent acting throughits agentMorris Taylor failed and refused to recall itsemployeesWilliam CConnieKiser and Warden HHossKiser to their previous jobs at the duPont plantat BelleWest Virginia because they supported or assisted the Union in violation of Section 8(a)(1) and (3) ofthe ActInterboro Contractors157 NLRB 1295 (1966) 11IV THE REMEDYHaving found that the Respondent has violated Section 8(a)(1) and (3) of the Act I shall recommend that itcease and desist therefrom and that it take certain offirmative action designed to effectuate the policies of theActSpecifically I shall recommend that the Respondentoffer to William C Kiser and Warden H Kiser immediate reinstatement to their former positions or if those positions are no longer available to substantially equivalentpositions with no loss of seniority or other benefits andmake them whole for the discrimination suffered bythem by the payment to them of backpay together withinterest thereon to be computed in the manner prescribedinFW Woolworth Co90 NLRB 289 (1950) andNewHorizons for the Retarded283 NLRB 1173 (1987) 12CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and(7) of theAct8Whichas I noted on the record at hearing does create managementproblems8 TheRespondents theory asset out initsbriefwould seem to saythat employeesare not freeto complain about management decisions andthat the filing of agrievancewhich isdenied is not protected concertedactivityI do not findany authority for this theory10 Thetestimony of the Kisers shows that this position was a full timejob freefrom the concernsof the availability of workand the prospectof frequent layoff1Any concerted activitythat the Kisersmay haveparticipated inhereis inseparable in my opinion from their unionactivityTherefore Ido not findan independent violation of Sec 8(a)(1)2See generallyIsisPlumbingCo138 NLRB 716 (1962) 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2The Unionis a labor organization within the meaning of Section2(5) of the Act3By failing and refusing to recall employees WilliamKiser and Warden Kiser the Respondent has violatedSection 8(a)(1) and (3) of the ActOn these findings of fact and conclusionsof law andon the entire record I issue the following recommended13ORDERThe Respondent Blount Brothers Corporation BelleWest Virginia its officers agents successors and assigns shall1Cease and desist from(a)Refusing to recall its employees because they engaged in activities on behalf of the Union(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section7 of the Act2Take the following affirmative action necessary toeffectuate the policiesof the Act(a)Offer William C Kiser and Warden H Kiser immediate and full reinstatement to their former jobs or ifthose jobs no longer exist to substantially equivalent positionswithout prejudice to their seniority or any other13 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershall asprovidedin Sec102 48 of theRulesbe adopted by theBoard and all objections to them shall be deemed waived for all purposesrights or privileges previously enjoyed and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them in themanner set forth in the remedy section of the decision(b) Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(c) Post at its facility in BelleWest Virginia copies ofthe attached notice markedAppendix 14 Copies of thenotice on forms provided by the Regional Director forRegion 17 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately on receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply14 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board